EXHIBIT 10.1

June 29, 2010

 

The Bank of New York Mellon

101 Barclay Street, 22-W

New York, NY 10286

Attn: ADR Administration

 

BlackRock Asset Management International Inc.

400 Howard Street

San Francisco, CA 94105

Attn: Product Management Team - Intermediary

Investors and Exchange-Traded Products

Department

 

  Re:

iShares® COMEX® Gold Trust

Ladies and Gentlemen:

Reference is hereby made to the Custodian Agreement (the “Agreement”) dated as
of January 19, 2005 between The Bank of New York, a New York banking
corporation, in its capacity as the trustee of the iShares® COMEX® Gold Trust
(the “Trust”) and The Bank of Nova Scotia, a bank organized under the laws of
Canada, pursuant to which the latter was appointed as custodian for the Trust.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.

This letter will evidence our agreement, effective on the date hereof, to modify
clause “(iii)” of Section 3(h) of the Agreement so that, as amended, it reads in
its entirety as follows:

“(iii) after giving effect to the proposed deposit, the value of all Gold held
in the Account would exceed $10 billion.”

Except as modified hereby, the Agreement shall continue in full force and
effect.

This letter shall be governed by, and construed pursuant to, the laws of the
State of New York, without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the General Obligations Law.

Kindly indicate your agreement with the foregoing by countersigning a copy of
this letter in the space provided below.

 

Sincerely, The Bank of Nova Scotia By:  

/s/ Richard Maskobi

Name:   Richard Maskobi Title:   Managing Director Accepted and agreed to, The
Bank of New York Mellon, in its capacity as the Trustee of the iShares® COMEX®
Gold Trust By:  

/s/ Peter D. Holland

Name:   Peter D. Holland Title:   Managing Director



--------------------------------------------------------------------------------

The Bank of New York Mellon

BlackRock Asset Management International, Inc.

(Page 2 of 2)

 

Consented to by:

BlackRock Asset Management International Inc., in its capacity as Sponsor of the
iShares® COMEX® Gold Trust

 

By:  

/s/ Raman Suri

    By:  

/s/ Matthew Lewis

Name:   Raman Suri     Name:   Matthew Lewis Title:   Managing Director    
Title:   Director